280 F.2d 429
Jay BURNETTv.J. C. TAYLOR, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 6254.
United States Court of Appeals Tenth Circuit.
January 29, 1960.

Appeal from the United States District Court for the District of Kansas.
Joseph P. Jenkins, Kansas City, Kan., for appellant.
Wilbur G. Leonard, U. S. Atty., and E. Edward Johnson, Asst. U. S. Atty., Topeka, Kan., for appellee.
Before BRATTON, PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion.